
	

114 S1272 IS: To direct the Comptroller General of the United States to conduct a study on the effects of forward capacity auctions and other capacity mechanisms.
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1272
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To direct the Comptroller General of the United  States to conduct a study on the effects of
			 forward capacity auctions and other capacity mechanisms.
	
	
 1.GAO Capacity market impact study and reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study of the effects of forward capacity auctions or other capacity mechanisms that have been established by Independent System Operators or Regional Transmission Organizations on—
 (A)consumer prices for electricity; (B)the installation of new electrical generation systems;
 (C)the preservation of existing electrical generation systems; and (D)competition in energy markets, including the potential for the use of undue market power or manipulation in the auctions; and
 (2)submit to the appropriate committees of Congress a report describing the results of the study conducted under paragraph (1), including an assessment of whether the auctions or capacity mechanisms are producing rates that are just and reasonable.
			
